DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Summary
This is the response to the communication filed on 11/23/2020.
Claims 1-3, 7, 12-13, 15, 18-22, 28-29, 42, 44 and 46-49 remain pending in the application.

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 11/23/2020 has been entered.
 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-3, 7, 12-13, 15, 18-22, 28-29, 42 and 44 is/are rejected under 35 U.S.C. 103 as being unpatentable over Gentalen (US 2017/0176386) in view of Brennan (US 5,094,594), DeVoe et al. (US 2006/0192107), Donegan et al. (US 2005/0040328) and Jin et al. (US 2012/0043208).
Addressing claims 1, 7 and 13, Gentalen discloses a microchip electrophoresis dispensing apparatus 100 (figs. 1-4) comprising:
an electrophoresis column (116, 118 and 124, [0045]) having an input end 114 and an output end (the end of the column 124 adjacent to the confluence 126), wherein the input end has an opening configured to accept a fluid sample (fig. 1);
a first electrode (the positive electrode in fig. 1) proximate to and in fluidic connection with the input end of the electrophoresis column (fig. 1, the positive electrode in electrical contact with the reservoir 120, which is in fluidic connection with the input end of the electrophoresis column; therefore, the positive electrode is in fluidic connection with the input end of the electrophoresis column; fig. 1 also shows the positive electrode is near or proximate the input end of the electrophoresis column; 
a sheath liquid reservoir 108 [0053];
an exit channel 126 having an upstream end and a downstream end, wherein the upstream end is connected to the channel 110 leading from the sheath liquid reservoir, wherein the downstream end has a discharge outlet (fig. 1), and wherein the output end of the electrophoresis column 124 intersects the exit channel; and
a second electrode (the negative electrode in the sheath liquid reservoir 108 shown in fig. 1) in fluidic connection with the exit channel (because the sheath liquid reservoir 108 is in fluidic connection with the exit channel).
Gentalen further discloses positive pressure pump connected to the device [0117].

Gentalen is silent regarding a pump chamber connected to the sheath liquid reservoir, the pump chamber formed from plastic, fused silica, or silicon; a piezoelectric impulsive pump element configured to deform at least a portion of the pump chamber, thereby generating an acoustic wave; a flat surface positioned across a gap from the discharge outlet, wherein the flat surface comprises an electrically insulating material; and a motor configured to move the surface or discharge outlet laterally with respect to one another.

Brennan discloses a micro pump chamber (col. 5 ln 54-60 disclose the dimensions of the pump chamber in the micrometer range) connected to a sheath liquid reservoir (fig. 1 shows the reservoir 34 as the sweep liquid housing, which is the equivalence to the claimed sheath liquid) and an electrophoretic channel.  The pump chamber includes a piezoelectric impulsive pump element 22a configured to deform at least a portion of the pump chamber (fig. 2), thereby generating an acoustic wave (the piezoelectric impulsive pump element of Brennan is structurally capable of generating an acoustic wave).  The pump chamber is made of glass (col. 5 ln 61-67 disclose the pump chamber base 20 is made of glass).

Gentalen discloses the base of the microfluidic device is made of glass, fused silica, plastic or silicon [0040].

At the time of the effective filing date of the invention, one with ordinary skill in the art would have found it obvious to modify the microchip of Gentalen with a pump chamber connected to the sheath liquid reservoir as disclosed by Brennan in order to provide highly accurate and repeatable pump control of small amount of liquid in microfluidic device (Brennan, col. 3 ln 8-15).  Furthermore, one of ordinary skill in the art would have found it obvious to form the pump chamber disclosed by Brennan with the same substrate 102 disclosed by Gentalen in order to conveniently connect the sheath liquid reservoir, which is also formed using the same substrate 102, to the pump chamber and incorporate the pump chamber to the microchip of Gentalen as a unitary structure.  In the modified microchip of Gentalen in view of Brennan, the pump chamber is formed from plastic, fused silica, or silicon because the substrate 102, within which the pump chamber is formed, is formed from plastic, fused silica, or silicon.

DeVoe discloses a flat surface (MALDI target 500) positioned across a gap from the discharge outlet of an electrospray apparatus 200 (fig. 5).  The MALDI target 500 is moved via the positioning table 502 laterally with respect to the discharge outlet ([0041] and fig. 5).  The MALDI target 500 is used as an alternative as target for the electrospray device to the mass spectrometer [0039].

Donegan discloses a flat MALDI plate for MS analysis; wherein, the flat MALDI plate comprises a conductive MALDI substrate coated a hydrophobic coating made of insulating material [0025] and a MALDI matrix [0027].

At the time of the effective filing date of the invention, one with ordinary skill in the art would have found it obvious to modify the apparatus of Gentalen with the MALDI plate of Donegan as the deposition target instead of mass spectrometer as suggested by DeVoe in order to deposit the biomolecules on the MALDI plate for further analysis (DeVoe, [0041]).  Furthermore, the MALDI plate comprising the insulating material of Donegan is configured for analysis of small molecules by suppressing matrix ions in the low mas region of a MALDI-MS spectrum (Donegan, [0004]) while improving the speed of small molecule analysis (Donegan, [0023]).
Jin discloses moving the MALDI plate using a motor (fig. 3, [0096).

At the time of the effective filing date of the invention, one with ordinary skill in the art would have found it obvious to modify the apparatus of Gentalen in view of DeVoe with the motorized positioning stage disclosed by Jin for obtaining the predictable result of moving the MALDI plate target for depositing the biomolecules at the desired location (Rationale B, KSR decision, MPEP 2143).

Addressing claim 2, the second electrode (the negative electrode) according to Gentalen is disposed in the sheath reservoir, which is positioned upstream of the pump chamber.

Addressing claim 3, the channel 110 of Gentalen is the claimed flow channel that intersects the exit channel; furthermore, the second electrode (negative electrode) is within the flow channel when the reservoir 108, within which the second electrode is disposed, is considered as part of the flow channel.

Addressing claim 12, the layer of MALDI matrix material disclosed by Donegan, on which the separate biomolecules are deposited in discreet spots, is the structural equivalence to the claimed blotting membrane.

Addressing claim 15, in paragraph [0045], Gentalen discloses the electrophoretic separation includes capillary gel electrophoresis with the gel as the structural equivalence to the claimed a sieving matrix inside the electrophoresis column.

Addressing claims 18 and 29, in conjunction with the rejection of claim 1 above, it is believed that the disclosure of Gentalen in view of DeVoe, Brennan, Jin and Donegan satisfies the claimed method for the following reasons:
Gentalen discloses a method of dispensing one or more analytes from an electrophoresis column (116, 118 and 124), the method comprising:
	applying a voltage potential between an input end of an electrophoresis column 124 and an output end of the electrophoresis column [0074], wherein the voltage potential continues outside of the output end and into an exit channel 126 (the negative end of the potential is from the reservoir 108 through the channel 110 which joins the exit channel at a junction that is outside of the output end of the electrophoresis column), wherein the output end of the electrophoresis column intersects the exit channel (fig. 1), wherein the exit channel has an upstream end and a downstream end, wherein the upstream end of the exit channel is connected to the channel 110 and pump chamber (Brennan discloses the upstream end of the outlet is connected to the pump chamber; therefore, the limitation is met in the modified apparatus of Gentalen in view of Brennan) formed from plastic, fused silica, or silicon (in the modified apparatus of claim 1 above, the pump chamber is formed from the same substrate 102 as that of the other channels and reservoirs in the microchip; the substrate is made of the claimed material; therefore, the pump chamber is made of the claimed material), wherein the downstream end of the exit channel has a discharge outlet 127, wherein the pump chamber is connected to a sheath liquid reservoir 108 (Brennan discloses the pump chamber is connected to a sweep liquid reservoir to facilitate the movement of sweep liquid from the reservoir to its intended destination; therefore, the modified apparatus of Gentalen in view of Brennan has the pump chamber connected to the sheath liquid reservoir in order to facilitate the movement of the sheath liquid), wherein the voltage is sufficient to electrophorese one or more analytes from the input end of the electrophoresis column 124 to the output end of the electrophoresis column [0074];
	impulsively deforming the pump chamber, thereby generating acoustic wave to pump a sheath liquid from the sheath liquid reservoir to the exit channel (col. 2 ln 33-35 and col. 5 ln 4-10 of Brennan disclose the pumping cycle and sequential control of the pumping cycle from the actuating unit; therefore, the membrane of the pump channel is impulsively deformed in a sequence that corresponds to the claimed acoustic wave to pump a sheath liquid from the sheath liquid reservoir to the exit channel);
	entraining the one or more analytes in the sheath liquid to form an effluent (Gentalen, [0056]; and 
	dispensing the effluent through the discharge outlet of the exit channel (Gentalen, [0057]);
	contacting the dispensed effluent with a flat surface (MALDI target of Donegan), wherein the flat surface is positioned across a gap from the discharge outlet (fig. 5 of DeVoe), and wherein the flat surface comprises an electrically insulating material (Donegan, [0025]); and
	moving the surface or discharge outlet relative to the one another using a motor (DeVoe discloses in paragraph [0041] and fig. 5 the MALDI target is mounted on a positioning stage to be moved relative to the discharge outlet; Jin discloses using a motor to move the MALDI target; therefore, the teaching of Gentalen in view of DeVoe, Donegan and Jin meets the claimed limitation).

Addressing claims 19-20, wherein the voltage potential continues outside of the output end of the electrophoresis column, through a portion of the exit channel, and into the pump chamber (the negative electrode of Gentalen is provided in the sheath reservoir that is fluidically and electrically connected to the pump chamber and a portion of the exit channel; therefore, the applied potential continues in the claimed manner).  The channel 110 connecting the pump chamber to the exit channel is the claimed a flow channel of claim 20.

Addressing claim 21, paragraph [0124] of Gentalen discloses droplets are expelled from the discharge outlet.

Addressing claim 22, the succession of droplets expelled from the discharge outlet of Gentalen constitutes the claimed stream. 

Addressing claim 28, the layer of MALDI matrix material disclosed by Donegan, on which the separate biomolecules are deposited in discreet spots, is the structural equivalence to the claimed blotting membrane.

Addressing claim 42, Gentalen and DeVoe are silent regarding the claimed average volume of the one or more droplets is less than about one nanoliter.  However, DeVoe discloses the sample is dispensed from the electrospray apparatus to form discreet spots on the receiving surface (DeVoe, [0041]); therefore, at the time the effective filing date of the invention, one of ordinary skill in the art would have found it obvious to modify the method of Gentalen in view of DeVoe by performing routine experiment with the droplet size in order to form the desired sizes of the discreet spots.  Thus, one with ordinary skill in the art would have arrived at the claimed volume of the one or more droplets when performing routine experiment with the volume of the droplets from the electrospray apparatus in order to optimize the size of the discrete spots of biomolecules on the receiving surface. 

Addressing claim 44, paragraph [0041] and fig. 5 of DeVoe disclose the moving of the surface generates a continuous pattern 510 of dispensed effluence on the surface.

Claims 46-49 is/are rejected under 35 U.S.C. 103 as being unpatentable over Gentalen (US 2017/0176386) in view of Brennan (US 5,094,594), DeVoe et al. (US 2006/0192107), Jin et al. (US 2012/0043208) and Douce et al. (US 2016/0153944).
Addressing claim 46, for the limitations of current claim that are similar to those of claim 1, please see the rejection of claim 1 above.  DeVoe discloses the distance between the electrospray tip and the target is sufficiently small to prevent complete desolvation of the sample stream exiting the electrospray apparatus [0034] and the distance between the tip and the target typically ranges from 0.5 mm to 5 mm [0039].  It is noted that DeVoe does not indicate that any distance between the tip and the target larger than 5 mm is disadvantageous or would cause the complete desolvation of the sample stream.  In other words, DeVoe does not explicitly teach away any distance between the tip and the target larger than 5 mm.

Gentalen and DeVoe are silent regarding the distance between the discharge outlet and the flat surface is between 6 mm and 100 mm.

Douce discloses an electrospray apparatus 1, which has microfluidic channels in a cartridge similarly to that of Gentalen and DeVoe, for directing fluid sample stream to a MALDI target [0124].  Douce also discloses a counter electrode 4 positioned between 5-10 mm downstream from the discharge outlet of the electrospray tip [0042] while still being able to direct the sample stream to its desired location, such as the MALDI target or the entrance of the mass spectrometer located further downstream from the counter electrode 4, which indicates that a distance between 5-10 mm downstream from the discharge outlet of the electrospray would not cause the complete desolvation of the sample stream.  

At the time of the effective filing date of the invention, one with ordinary skill in the art would have found it obvious to modify the apparatus of Gentalen in view of DeVoe by positioning the MALDI target between 5-10 mm from the discharge outlet of electrospray apparatus because the distance between 5-10 mm would not cause the complete desolvation of the sample stream as discussed by Douce; therefore, an apparatus with the MALDI target positioning 5-10 mm away from the discharge outlet would still function for its intended purpose.  
Alternatively, one of ordinary skill in the art would have found it obvious to modify the apparatus of Gentalen in view of DeVoe with the counter electrode positioned between 5-10 mm away from the discharge outlet as disclosed by Douce in order to reduce the dispersive impact upon the ions, to improve sensitivity (Douce, [0042-0043]) and to prevent the ion beam from spreading (Douce, [0035]) resulting in a more defined profile of the deposited sample stream spot at its desired location.  The modified apparatus of Gentalen in view of DeVoe and Douce result in the flat surface (the receiving surface of the MALDI target) positioned between 6 mm and 100 mm from the discharge outlet because the distance between the counter electrode and the discharge outlet is between 5-10 mm as disclosed by Douce and the distance between the counter electrode and the surface of the MALDI target is 0.5 mm to 5 mm, which is the desired distance between the discharge outlet and the MALDI target as desired by DeVoe; therefore, the distance between the discharge outlet and the MALDI target in Gentalen’s modified apparatus is between 5.5 mm to 15 mm that overlaps with the claimed range.

Addressing claim 47, the second electrode (the negative electrode) according to Gentalen is disposed in the sheath reservoir, which is positioned upstream of the pump chamber.

Addressing claim 48, the channel 110 of Gentalen is the claimed flow channel that intersects the exit channel; furthermore, the second electrode (negative electrode) is within the flow channel when the reservoir 108, within which the second electrode is disposed, is considered as part of the flow channel.

Addressing claim 49, please see the rejection of claim 1 above where it is stated the claimed limitation would have been obvious when the pump chamber disclosed by Brennan is formed from the same substrate as that of the other components of Gentalen’s microchip, such as the electrophoresis column and the exit channel.  This is obvious because the pump chamber of Brennan is made of the same material as the substrate of Gentalen.  Therefore, the modified apparatus of Gentalen in view of Brennan meets the limitation of current claim.

Response to Arguments
Applicant’s arguments with respect to claim(s) 1-3, 7, 12-13, 15, 18-22, 28-29, 42, 44 and 46-49 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BACH T DINH whose telephone number is (571)270-5118.  The examiner can normally be reached on Mon-Friday 8:00 - 4:30 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey Barton can be reached on (571)-272-1307.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/BACH T DINH/Primary Examiner, Art Unit 1726                                                                                                                                                                                                        02/18/2021